DETAILED ACTION

	This Office action is in response to application papers filed on 30 October 2019.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 1-4, 7-10, 16-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Y. Karasawa et al. (JP 2005-19074 A).
	Referring to Figs. 3, 5 and paragraphs [0025] to [0061] of the English translation, Y. Karasawa et al. disclose an electroluminescence display apparatus that includes a 
	These are all of the claim limitations as set forth in claim 1 of the claimed invention.
	Regarding claim 2, the external light absorbing layer (28) can be carbon black (i.e. graphite) as indicated in paragraph [0051].
	Regarding claim 3, the electroluminescence diode (22) is configured to emit first light toward the first electrode (20) and to emit second light toward the second electrode (23), and the second light is absorbed by the external light absorbing layer (28) as indicated in paragraph [0046].
	Regarding claim 4, at least 80% of the second light being absorbed by the external light absorbing layer (28) is a functional limitation that is presumed to be inherent to the structure of Y. Karasawa et al., per MPEP section 2112.01, since it is substantially identical to the claimed structure as set forth in claim 3 of the claimed invention.

	Regarding claim 9, a rear surface of the transparent substrate (11) is directly exposed to external light as shown in Fig. 5 and as described in paragraph [0042].
	Regarding claim 10, the external light reflectance of a display area of the electro-luminescence display apparatus not being higher than 5% is a functional limitation that is presumed to be inherent to the structure of Y. Karasawa et al., per MPEP section 2112.01, since it is substantially identical to the claimed structure as set forth in claim 9 of the claimed invention.
	Regarding claim 16, Y. Karasawa et al. disclose an electroluminescence display apparatus that includes a thin film transistor array (31) disposed on a transparent substrate (11), a first electrode (20) disposed on the thin film transistor array (31), an electroluminescence diode (22) disposed on the thin film transistor array (31), a second electrode (23) disposed on the electroluminescence diode (22), an encapsulation unit (24) disposed on the second electrode (23), and an external light absorbing layer (28) that is placed on the second electrode and configured to absorb external light which passes through the transparent substrate (11), the first electrode (20), the electroluminescence diode (22), and the second electrode (23) as shown in Figs. 3, 5 and as described in paragraphs [0046] to [0047], and improving an ambient light contrast ratio as indicated in paragraphs [0004] and [0015].

	Regarding claim 19, a rear surface of the transparent substrate (11) is exposed to air as shown in Fig. 5.

4.	Claims 1-4, 7-10, 16-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0049443 A1 – from applicant’s IDS).
	Referring to Figs. 1-3 and paragraphs [0049] to [0115], Kim et al. disclose an electroluminescence display apparatus (organic light emitting display device – 100) that includes a transparent substrate (substrate – 111 can be a transparent material like glass or quartz as indicated in paragraph [0070]), a thin film transistor array (the apparatus – 100 can be an active matrix of pixels with each pixel having two thin film transistors – 10, 20 as indicated in paragraph [0054]) disposed on the transparent substrate (111), a first electrode (710) disposed on the thin film transistor array (10, 20), an electroluminescence diode (organic light emitting layer – 720) disposed on the first electrode (710), a second electrode (730) disposed on the electroluminescence diode (720), an encapsulation unit (300) disposed on the second electrode (730), and an external light absorbing layer (multilayer thin film layer – 500) disposed on the encapsulation unit (300) and absorbing external light that passes through the transparent substrate (111) as described in paragraphs [0101] to [0107].
	These are all of the claim limitations as set forth in claim 1 of the claimed invention.

	Regarding claim 3, the electroluminescence diode (720) is configured to emit first light toward the first electrode (710) and to emit second light toward the second electrode (730), and the second light is absorbed by the external light absorbing layer (500) as indicated in paragraph [0107].
	Regarding claim 4, at least 80% of the second light being absorbed by the external light absorbing layer (500) is a functional limitation that is presumed to be inherent to the structure of Kim et al., per MPEP section 2112.01, since it is substantially identical to the claimed structure as set forth in claim 3 of the claimed invention.
Regarding claims 7-8, the first electrode (710) and the second electrode (730) can each be formed from light transmitting conductive materials like ITO as indicated in paragraphs [0090] to [0091] and, accordingly, would be capable of transmitting at least 80% of visible light.
Regarding claim 9, a rear surface of the transparent substrate (111) is directly exposed to external light as shown in Fig. 3.
Regarding claim 10, the external light reflectance of a display area of the electro-luminescence display apparatus not being higher than 5% is a functional limitation that is presumed to be inherent to the structure of Kim et al., per MPEP section 2112.01, since it is substantially identical to the claimed structure as set forth in claim 9 of the claimed invention.

Regarding claim 17, the transparent substrate (111) is configured to display an image through a rear surface thereof as indicated in paragraph [0090].
Regarding claim 19, a rear surface of the transparent substrate (111) is exposed to air as shown in Fig. 3.

Allowable Subject Matter

5.	Claims 5-6, 11-15, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.

Claims 5, 11-12, 18, 20 contain further limitations to their respective base claims that are not taught nor suggested by the prior art of record when taken in combination with all of the limitations of these respective base claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach light emitting display structures that utilize light absorbing layers.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws